IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,330-01


                     EX PARTE WILLIAM HOSEA ENGLISH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. B-17-0829-SA-W-1 IN THE 119TH DISTRICT COURT
                          FROM TOM GREEN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment.

        Applicant contends that counsel failed to file a notice of appeal. The trial court made findings

of fact and conclusions of law and recommended that we grant Applicant an out-of-time appeal.

There is not, however, a response from trial counsel in the record. He should be given the

opportunity to respond. See Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003) (“[T]rial

counsel should ordinarily be afforded an opportunity to explain his actions before being denounced
                                                                                                       2

as ineffective.”). The trial court shall order trial counsel to respond to Applicant’s claim. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent him at the hearing. TEX .

CODE CRIM . PROC. art. 26.04.

        After reviewing trial counsel’s response, the trial court shall make further findings of fact and

conclusions of law as to whether Applicant was denied his right to a meaningful appeal because trial

counsel failed to timely file a notice of appeal. The trial court shall also make any other findings of

fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: September 25, 2019
Do not publish